965 F.2d 1401
STATE OF OHIO, Anthony J. Celebrezze, Jr., Attorney General,Plaintiffs-Appellees,v.U.S. DEPARTMENT OF ENERGY, Defendant-Appellant,John S. Herrington, Secretary of Energy;  NLO, Inc.;  NLIndustries, Inc., Defendants.
No. 89-3329.
United States Court of Appeals,Sixth Circuit.
June 2, 1992.

Before:  MARTIN, JONES, and GUY, Circuit Judges.

ORDER

1
On April 21, 1992, the Supreme Court reversed certain aspects of our prior opinion and remanded the case to us for further consideration --- U.S. ----, 112 S. Ct. 1627, 118 L. Ed. 2d 255.   In light of this, it is hereby ordered that the case is remanded to the district court for reconsideration of the case in light of the Supreme Court's decision.